Case: 2:19-cv-03982-MHW-KAJ Doc #: 13 Filed: 05/15/20 Page: 1 of 2 PAGEID #: 3496




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

Patricia J. White,

      Plaintiff,

      v.                                     Case No. 2:19–cv–3982

Commissioner of Social Security,             Judge Michael H. Watson

      Defendant.                             Magistrate Judge Jolson

                             OPINION AND ORDER

      On April 20, 2020, United States Magistrate Judge Jolson issued a Report

and Recommendation (“R&R”) recommending that the Court reverse the

Commissioner of Social Security’s (“Commissioner”) non-disability finding and

remand this case to the Commissioner and the ALJ for further consideration

consistent with the R&R. ECF No. 12.

      The R&R notified the parties of their right to file objections to the R&R

pursuant to 28 U.S.C. § 636(b)(1). R&R, ECF No. 12. The R&R further advised

the parties that the failure to object to the R&R within fourteen days would result

in a waiver of the right to de novo review by the District Judge and waiver of the

right to appeal the decision of the District Court adopting the R&R. Id. The

deadline for filing such objections has passed, and no objections were filed.

      Having received no objections, the R&R is ADOPTED. The

Commissioner’s non-disability finding is REVERSED, and this case is
Case: 2:19-cv-03982-MHW-KAJ Doc #: 13 Filed: 05/15/20 Page: 2 of 2 PAGEID #: 3497




REMANDED to the Commissioner and the ALJ for further consideration

consistent with the R&R.

      IT IS SO ORDERED.



                                     ___/s/ Michael H. Watson___________
                                     MICHAEL H. WATSON, JUDGE
                                     UNITED STATES DISTRICT COURT




Case No. 2:19-cv-3982                                                 Page 2 of 2
